Citation Nr: 0811748	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected hemorrhoids prior to October 7, 2004 and in excess 
of 10 percent from October 7, 2004, forward.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted service connection for hemorrhoids and assigned 
a noncompensable rating.  By rating decision dated in 
February 2007, the RO changed the initial rating to a 
noncompensable rating for the period prior to November 17, 
2006 and a 10 percent for the period from November 17, 2006, 
forward.

In June 2006, the veteran and H.S. testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In October 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran a VA examination.  That action completed, 
the matter was properly returned to the Board for appellate 
consideration.  

In June 2007, the Board issued a decision, in which the Board 
granted an effective date of October 7, 2004 for the 10 
percent rating, and otherwise upheld the RO's decision.  The 
veteran appealed that Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In an ORDER dated in October 2007, the Court granted a joint 
motion of the veteran and VA's General Counsel to vacate and 
remand for adjudication by the Board that portion of the 
Board's decision that determined that a compensable rating 
was not warranted for the period prior to October 7, 2004 and 
that a rating higher than 10 percent was not warranted from 
October 7, 2004, forward.




FINDINGS OF FACT

1.  Prior to October 7, 2004, the veteran's hemorrhoids were 
no more than moderate, resulted in pain, but were not large, 
thrombotic, irreducible with excessive tissue, or of frequent 
recurrence.  

2.  From October 7, 2004, forward, the veteran's hemorrhoids 
have not resulted in persistent bleeding, secondary anemia, 
or fissures.  

3.  Prior to October 7, 2004, the veteran's hemorrhoids did 
not result in any impairment of sphincter control.  

4.  In October 2004, the veteran underwent surgical treatment 
for his hemorrhoids.  

5.  From October 7, 2004, forward, disability resulting from 
surgical treatment for the veteran's hemorrhoids has included 
impairment of sphincter control manifested by occasional 
moderate leakage but not requiring the wearing of a pad.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
hemorrhoids have not been met for the period prior to October 
7, 2004.  38 U.S.C.A. § 1155; 38 C.F.R.  § 4.114, Diagnostic 
Code 7336 (2007).  

2.  The criteria for rating in excess of 10 percent for the 
veteran's hemorrhoids have not been met for the period from 
October 7, 2004, forward.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2007).  

3.  The criteria for a separate 10 percent rating for 
impairment of sphincter control due to surgical treatment of 
the veteran's hemorrhoids have been met for the period from 
October 7, 2004, forward, but no earlier.  38 U.S.C.A. 
§ 1155; 38 C.F.R.  § 4.114, Diagnostic Code 7332 (2007).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected hemorrhoids 
warrant a higher disability evaluation due to symptoms 
present since prior to October 7, 2004 and due to fecal 
incontinence suffered since undergoing a hemorrhoidectomy on 
October 7, 2004.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Service connection for hemorrhoids was established by the 
rating decision that is the subject of this appeal.  As the 
veteran has perfected an appeal as to the assignment of an 
initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings; i.e. separate ratings for different 
time periods.  Id.  

The rating schedule provides for a noncompensable (0 percent) 
rating for mild or moderate internal or external hemorrhoids.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Id.  Hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures, are rated 20 percent 
disabling.  Id.  

Diagnostic Code 7332 provides ratings based on impairment of 
sphincter control, with regard to the rectum and anus.  
Healed or slight impairment of sphincter control, without 
leakage, is rated as noncompensable.  38 C.F.R. § 4.114, 
Diagnostic Code 7332.  Constant slight impairment of 
sphincter control, or occasional moderate leakage, is rated 
10 percent disabling.  Id.  Occasional involuntary bowel 
movements, necessitating wearing of pad, are rated 30 percent 
disabling.  Id.  Extensive leakage and fairly frequent 
involuntary bowel movements are rated 60 percent disabling.  
Id.  Complete loss of sphincter control is rated 100 percent 
disabling.  Id.

VA clinical notes contain references to the veteran's 
hemorrhoids from prior to 1992 and from December 2002, 
forward.  The notes prior to 1992 provide no evidence 
relevant to rating the veteran's disability due to his 
hemorrhoids.  The December 2002 VA outpatient treatment note 
refers mainly to lower back pain but also states, under a 
history and physical section, "ALSO [complains] HEMORRHEADS 
BURNING LATELY, NEG BLEEDING OR DARK STOOLS".  

Subsequent VA outpatient records noted the veteran's history 
of hemorrhoids without comment as to increased symptoms until 
August 2004, when it is noted that the veteran had recently 
undergone a colonoscopy which revealed a few small benign 
polyps, which were removed, and that he had failed medical 
management and continued to have symptoms of bleeding and 
burning with standing or sitting for long periods.  Rectal 
physical examination results listed "anus with hemorrhoidal 
tag right posterior, no evidence of thrombosis, no evidence 
of fistula or fissure, no masses."  

VA treatment records reflect that the veteran underwent a 
hemorrhoidectomy on October 7, 2004.  The findings 
intraoperatively were fairly large, mixed internal and 
external hemorrhoids, several groups moderately enlarged - 
three groups removed.  That report also contains the 
veteran's history that he had suffered from hemorrhoids for 
many years with an increase in pain and bleeding.  

This evidence shows that the veteran's hemorrhoids are 
properly evaluated as noncompensable prior to his 
hemorrhoidectomy in October 2004.  As of August 2004, the 
record contained the above affirmative medical evidence that 
the veteran's hemorrhoids were not thrombotic.  There was no 
evidence prior to October 2004 that his hemorrhoids were 
large, irreducible, or had excessive redundant tissue.  Nor 
is there any evidence prior to October 2004 that the veteran 
had other than slight, or at most, moderate, hemorrhoids.  
Prior to his October 2004, disability resulting from his 
hemorrhoids did not approximate the criteria for a 10 percent 
rating under Diagnostic Code 7336.  

The regulatory language, "mild or moderate hemorrhoids" 
contemplates some range of disability resulting from 
hemorrhoids that, while warranting service connection, does 
not warrant a compensable rating.  The Board finds that this 
regulatory language encompasses the veteran's report of 
burning in December 2002, rectal pain in April 2003, and 
symptoms of bleeding and burning on prolonged standing or 
sitting, in August 2004, as well as the admitting diagnosis 
of hemorrhoids with occasional bleeding, found in the October 
2004 VA discharge summary.  Hence, the preponderance of 
evidence is against assigning a compensable evaluation for 
the veteran's hemorrhoids for the period prior to October 7, 
2004 and that portion of his claim must be denied.  The Board 
finds that the post-service medical record, and even some of 
the veteran's statements to medical providers during this 
time period, provide evidence against the veteran's current 
contentions. 

As there are no reports of fecal incontinence prior to 
October 7, 2004, Diagnostic Code 7332 is not for application 
prior to October 7, 2004.  

Subsequent to the October 7, 2004 hemorrhoidectomy, the only 
other evidence addressing his hemorrhoids, prior to November 
2006, are reports of pain and bleeding post-operatively.  
These reports contain no evidence for increasing the 
veteran's rating or assigning a separate rating.  

During the June 2006 hearing, the veteran testified that the 
primary problem he currently experienced due to his 
hemorrhoids was fecal incontinence.  Hearing transcript at 3.  
He reported that when he awakes in the morning and has to 
have a bowel movement, if he is not near the bathroom he 
risks involuntarily defecation.  Id.  He further reported 
that he did not have pain from the hemorrhoids, such as that 
he experienced prior to the hemorrhoidectomy but that he did 
defecate on himself, as he described it "[n]ot near 
frequently but sometimes."  Id. at 3-4.  

During VA examination in November 2006, the veteran reported 
that multiple episodes of hemorrhoidal bleeding had led him 
to seek surgical treatment one and one half years earlier.  
He reported that after his hemorrhoidectomy his symptoms 
improved, however, approximately one month prior to the date 
of the VA examination, he began to experience rectal itching 
and burning.  He has not had rectal bleeding since the 
hemorrhoidectomy.  He also reported experiencing 
approximately 10 episodes of fecal incontinence subsequent to 
the hemorrhoidectomy.  The veteran stated that he has not 
worn any absorbent materials for the fecal incontinence; 
rather, he stays home and changes his clothes during periods 
of loose stools.

Examination revealed three external nonreducible hemorrhoids 
which were not thrombotic.  There was excessive redundant 
tissue around the hemorrhoids but no bleeding was observed.  
Sphincter tone was normal, no masses were palpated, and there 
were no fissures.  Diagnoses were provided of external 
hemorrhoids and fecal incontinence, at least as likely as not 
due to the veteran's hemorrhoidectomy.  

This evidence shows that the veteran does have irreducible 
hemorrhoids, and therefore a 10 percent rating is appropriate 
under Diagnostic Code 7336.  However, there is no evidence of 
persistent bleeding, no evidence of secondary anemia, and the 
November 2006 examination found no fissures.  This is 
evidence against a rating higher than 10 percent under 
Diagnostic Code 7336 from October 7, 2004, forward.  The 
Board finds that the post-service medical record, as a whole, 
provides evidence against this claim, clearly indicating that 
the next higher criteria are met in this case. 

As there is no evidence to the contrary, his claim for a 
higher rating under these criteria, must be denied.      

Testimony provided by the veteran in June 2006, and the 
report of 10 instances of fecal incontinence from the 
November 2006 examination report, is evidence that the 
veteran suffers from only slight impairment of sphincter 
control.  There is no evidence that he suffers this 
impairment constantly.  Indeed, he testified to the effect 
that his loss of sphincter control does not occur frequently, 
but occurs only occasionally.  However, he has stated that, 
at times, he is unable to control defecation, and the 
November 2006 examiner opined that this is due to his 
hemorrhoidectomy.  

The veteran's report of occasional self defecation, construed 
as occasional moderate leakage, is consistent with the 
criteria for a 10 percent evaluation under Diagnostic Code 
7332.  The veteran indicated that he did not wear a pad; this 
is strong evidence against assigning a 30 percent rating 
under the criteria found in Diagnostic Code 7332.  

Based on this evidence, a 10 percent rating, but not higher, 
for sphincter incontinence due to his hemorrhoidectomy is 
warranted.  Because disability resulting from the veteran's 
hemorrhoids is currently rated as 10 percent disabling under 
Diagnostic Code 7336, the only question remaining is whether 
a separate rating is warranted for sphincter impairment.  

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the Court has held that held that in cases where the record 
reflects that the appellant has multiple problems due to 
service-connected disability, it is possible for a appellant 
to have "separate and distinct manifestations", permitting 
separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

Here, the veteran's hemorrhoids result in two manifestations 
that are not overlapping or duplicative.  One manifestation 
is irreducible hemorrhoids with excessive redundant tissue.  
The November 2006 examiner stated that impairment of the 
veteran's sphincter control was a result of the 
hemorrhoidectomy.  This is evidence that the impairment of 
sphincter control is a separate non-duplicative and non-
overlapping manifestation of the veteran's hemorrhoids.  

Hence, the Board finds that a separate 10 percent evaluation 
for impairment of sphincter control is not prohibited by 38 
C.F.R. § 4.14, and is warranted in this case.  

Also considered by the Board is whether referral for 
extraschedular consideration is warranted.  The disability 
picture is not so exceptional or unusual so as to warrant a 
referral for an evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1).  It has not been shown that the 
service- connected hemorrhoids have resulted in frequent 
hospitalizations or caused marked interference in employment.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In sum, the preponderance of the evidence is against a 
compensable evaluation, under Diagnostic Code 7336, or a 
separate evaluation for sphincter impairment, under 
Diagnostic Code 7332, due to disability resulting from the 
veteran's hemorrhoids prior to October 7, 2004; and against 
an evaluation higher than 10 percent under the criteria found 
in these diagnostic codes, or any other diagnostic code, for 
the period from October 7, 2004, forward.  To that extent, 
the veteran's claim must be denied.  

The evidence shows that a separate 10 percent evaluation, but 
no higher, for impairment of sphincter control, is warranted 
for the period from October 7, 2004, forward.  To that 
extent, the veteran's claim is granted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2007).  
Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the veteran in December 2003, March 2006, and 
November 2006 that fully addressed all four notice elements.  
The December 2003 letter informed the veteran of what 
evidence was required to substantiate a service connection 
claim.  The March 2006 and November 2006 letters informed the 
veteran as to how VA assigns disability ratings and effective 
dates.  These letters each informed the veteran of the 
veteran's and VA's respective duties for obtaining evidence 
and asked the veteran to submit evidence and/or information, 
which would include that in his possession, to the RO.  
Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in February 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
although the issue before the Board is whether the veteran's 
disability resulting from hemorrhoids is properly rated, the 
appeal arises from a claim for entitlement to service 
connection, not an increased rating claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.  In the instant case, VCAA 
notice requirements were satisfied because the RO provided 
the veteran with the notice applicable to a claim to 
establish service connection.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  Also of record are 
treatment reports from prior to 1991 from Kaiser Permanente.  
The veteran was afforded a VA examination in November 2006 
and he had an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to an initial compensable rating for service-
connected hemorrhoids prior to October 7, 2004 and in excess 
of 10 percent from October 7, 2004, forward, is denied.

A separate 10 percent rating for impairment of sphincter 
control resulting from hemorrhoidectomy, for the period from 
October 7, 2004, forward, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


